FILED
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                                                                           June 7, 2017
                          UNITED STATES COURT OF APPEALS
                                                                      Elisabeth A. Shumaker
                                       TENTH CIRCUIT                      Clerk of Court



 CHARLES MANDEVILLE, V,

           Plaintiff - Appellant,

 v.                                                          No. 17-6036
                                                      (D.C. No. 5:16-CV-00762-D)
 DEBORAH CROWLEY; VICKI L.                                   (W.D. Okla.)
 PINAK; PINAK LAW FIRM, PLLC,

           Defendants - Appellees.



                                    ORDER AND JUDGMENT*


Before BRISCOE, HARTZ, and BACHARACH, Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is, therefore,

submitted without oral argument.

       Plaintiff Charles Mandeville, V, appearing pro se, appeals the district court’s



       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
dismissal of his 42 U.S.C. § 1983 action without prejudice for lack of personal

jurisdiction over the named defendants. Exercising jurisdiction pursuant to 28 U.S.C.

§ 1291, we affirm.

                                             I

       The following facts are alleged in Mandeville’s complaint. For purposes of this

order and judgment, we will simply assume these alleged facts are true.

       In June of 2000, Mandeville married a woman named Deborah Crowley in the

State of New Mexico. Approximately a year later, on June 25, 2001, the couple

“executed a separate property agreement in New Mexico for the express purpose of

opting out of” New Mexico’s typical “community property arrangement, and to keep

separate their existing and future property interests.” Dist. Ct. Docket No. 1 at 2. That

document was purportedly “recorded in the Socorro County, New Mexico records on July

20, 2001,” and “[n]o attempt has ever been made by either party to alter/amend the

agreement.” Id.

       After executing the separate property agreement, Mandeville “established 2

retirement accounts in his own name.” Id. “Crowley contributed nothing to either of

those accounts at any time.” Id.

       “Crowley eventually moved to Texas” and, “on January 17, 2014 filed a divorce

proceeding.” Id. Crowley hired Texas counsel, Vicki Pinak, and her firm, the Pinak Law

Firm, PLLC, to represent her in the divorce proceeding. Id. The divorce petition filed by

Crowley “failed to state anything about the separate property agreement” and instead

                                            -2-
“made it appear as if only community property existed.” Id. Mandeville “filed a counter-

petition, which included a copy of the separate property agreement, for adjudication that

[his] property, including his retirement accounts, were [his] separate property.” Id.

       On the eve of trial, Crowley moved “to exclude any evidence of separate property,

especially the separate property agreement . . . on grounds of a purported discovery

dispute.” Id. at 3. The trial judge granted Crowley’s motion. Id. at 4. The trial judge

subsequently “awarded 100% of both [of Mandeville’s] retirement accounts to” Crowley.

Id. A final divorce decree was issued on November 12, 2014. Mandeville unsuccessfully

appealed the trial court’s judgment.

       Pinak, acting on Crowley’s behalf, “execute[d] the judgment” and was “successful

in having the retirement account administrator turn-over both of [Mandeville’s]

retirement accounts to . . . Crowley.” Id. at 5.

                                              II

       On July 5, 2016, Mandeville filed a pro se complaint in the United States District

Court for the Western District of Oklahoma naming as defendants Crowley, Pinak, and

her law firm. The complaint alleged that the court “ha[d] jurisdiction pursuant to 28

U.S.C. § 1331, § 1343, and 42 U.S.C. § 1983.” Id. at 1. The complaint also, citing

Mandeville’s Oklahoma residency and the defendants’ Texas residency, purported to

“invoke[] the diversity jurisdiction of th[e] Court under 28 U.S.C. § 1332 for state law

claims.” Id.

       The complaint alleged three causes of action. The first alleged that defendants and

                                             -3-
the state trial judge in the divorce proceeding conspired to violate Mandeville’s “due

process right to actual adjudication of fundamental issues relating to the property claims

within the [divorce] proceeding,” as well as “the arbitrary deprivation of his due process

right to a jury trial under state law relating to these issues.” Id. at 5. The second alleged

that Crowley breached the terms of the separate property agreement. The third alleged

that Pinak and her firm tortiously interfered with the separate property agreement.

       Defendants moved to dismiss the complaint for lack of jurisdiction, improper

venue, and failure to state a claim. In support of the motion, Crowley and Pinak

submitted affidavits that provided facts relevant to the issue of personal jurisdiction. The

district court, after affording Mandeville an opportunity to respond to the motion and file

his own affidavit, issued an order granting defendants’ motion and dismissing

Mandeville’s complaint without prejudice for lack of personal jurisdiction over the

defendants.

       The district court entered final judgment on November 30, 2016. Mandeville, after

unsuccessfully moving to alter or amend the judgment, filed a notice of appeal.

                                              III

       Mandeville now challenges on appeal the district court’s dismissal of his

complaint for lack of personal jurisdiction over the named defendants. “We review de

novo a district court’s dismissal for lack of personal jurisdiction over the defendants.”

Anzures v. Flagship Rest. Grp., 819 F.3d 1277, 1279 (10th Cir. 2016). “Because the

district court decided the jurisdictional issue based only on the documentary evidence,

                                              -4-
[Mandeville] must only make a prima facie showing of personal jurisdiction.” Id. “We

must resolve any factual disputes in [Mandeville’s] favor.” Id.

       In addressing the issue of personal jurisdiction, “our analysis begins with two

questions.” Dudnikov v. Chalk & Vermilion Fine Arts, Inc., 514 F.3d 1063, 1070 (10th

Cir. 2008). “First, we ask whether any applicable statute authorizes the service of process

on defendants.” Id. “Second, we examine whether the exercise of such statutory

jurisdiction comports with constitutional due process demands.” Id.

       The only federal statute cited by Mandeville in his complaint, 42 U.S.C. § 1983,

does not “provide[] for nationwide service of process.” Dudnikov, 514 F.3d at 1070; see

Trujillo v. Williams, 465 F.3d 1210, 1217 (10th Cir. 2006). Consequently, we must

“follow state law in determining the bounds of [the district court’s] jurisdiction over”

defendants. Daimler AG v. Bauman, 134 S. Ct. 746, 753 (2014). More specifically, we

must, as directed by Federal Rule of Civil Procedure 4(k)(1)(A), “apply the law of the

state in which the district court sits.” Dudnikov, 514 F.3d at 1070. In this case,

“Oklahoma’s long-arm statute permits the exercise of jurisdiction that is consistent with

the United States Constitution.” Intercon, Inc. v. Bell Atl. Internet Solutions, Inc., 205

F.3d 1244, 1247 (10th Cir. 2000) (citing Okla. Stat. tit. 12, § 2004(F)). Consequently,

“the first, statutory, inquiry effectively collapses into the second, constitutional, analysis.”

Dudnikov, 514 F.3d at 1070.

       Our constitutional analysis focuses on whether the named defendants “have

‘minimum contacts’ with the forum state, such that having to defend a lawsuit there

                                              -5-
would not ‘offend traditional notions of fair play and substantial justice.’” Id. (quoting

Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). “[A] defendant’s contacts with

the forum state must be sufficient such that, notwithstanding [his or her] lack of physical

presence in the state, the state’s exercise of sovereignty over [him or her] can be

described as fair and just.” Id. In addition, “exercising personal jurisdiction over

defendants must always be consonant with traditional notions of fair play and substantial

justice.” Id. at 1071 (citing Int’l Shoe, 326 U.S. at 316).

       The “minimum contacts” requirement can be met in one of two ways. First, a

court can exercise what is known as general jurisdiction over any claim against a non-

resident defendant if the defendant’s “affiliations with the State are so continuous and

systematic as to render [it] essentially at home in the forum State.” Goodyear Dunlop

Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011). Second, a court can exercise

specific jurisdiction over a non-resident defendant if the plaintiff establishes that the

defendant has “purposefully directed its activities at residents of the forum state,” and that

the plaintiff’s injuries arose out of the defendant’s forum-related activities. Dudnikov,

514 F.3d at 1071 (internal quotation marks omitted).

       There is no dispute that the district court in this case lacked general jurisdiction

over the defendants named in Mandeville’s complaint. Instead, the only question before

us is whether Mandeville established that the district court had specific jurisdiction over

the named defendants. “The inquiry whether a forum State may assert specific

jurisdiction over a nonresident defendant focuses on the relationship among the

                                              -6-
defendant, the forum, and the litigation.” Walden, 134 S. Ct. at 1121. “For a State to

exercise jurisdiction consistent with due process, the defendant’s suit-related conduct

must create a substantial connection with the forum State.” Id. In determining whether

such a connection exists, we “look[] to the defendant’s contacts with the forum State

itself, not the defendant’s contacts with persons who reside there.” Id. at 1122. That is

because “[d]ue process requires that a defendant be haled into court in a forum State

based on his own affiliation with the State,” rather than any “random, fortuitous, or

attenuated contacts he makes by interacting with other persons affiliated with the State.”

Id. at 1123 (internal quotation marks omitted).

       The only fact that Mandeville alleges to support specific jurisdiction over the

named defendants is that a summons for the Texas divorce case was, presumably at the

behest of one or more of the named defendants, served on him in the State of Oklahoma.

The district court concluded, and we agree, that this was, at best, an attenuated contact

between the defendants and the State of Oklahoma. More specifically, it was a one-time

contact between the defendants and a single resident of the State of Oklahoma, i.e.,

Mandeville, that was designed to notify Mandeville of his duty to appear in the Texas

divorce proceeding. Following that contact, all of the remaining suit-related conduct on

the part of the defendants occurred in the State of Texas in the context of the divorce

proceeding. Moreover, there is no basis in the record for concluding that the injuries

allegedly sustained by Mandeville arose out of this single contact in the State of

Oklahoma. To the contrary, Mandeville’s complaint alleges that the injuries he sustained

                                             -7-
occurred because of the actions taken by the defendants in the State of Texas during the

course of the divorce proceeding. “In short, defendants’ suit-related conduct did not

create any meaningful contacts with [Oklahoma] itself, and the fact that [Mandeville] was

affected in [Oklahoma] (because he resides there) is insufficient to authorize personal

jurisdiction over defendants.” Anzures v. Flagship Rest. Grp., 819 F.3d 1277, 1281 (10th

Cir. 2016). Thus, we conclude that the act of serving a summons on Mandeville did not

create the “substantial connection” between defendants and the State of Oklahoma

necessary to afford the district court with specific jurisdiction over defendants.

       The judgment of the district court is AFFIRMED.



                                                   Entered for the Court


                                                   Mary Beck Briscoe
                                                   Circuit Judge




                                             -8-